Exhibit 10.74

 

CERTIFICATE OF CORRECTION FILED TO CORRECT

A CERTAIN ERROR IN THE CERTIFICATE OF

DESIGNATIONS, PREFERENCES AND RIGHTS

OF SERIES F-2 CONVERTIBLE PREFERRED STOCK

OF

VCAMPUS CORPORATION

FILED IN THE OFFICE OF THE SECRETARY OF STATE OF DELAWARE

ON

MAY 8, 2002

 

 

VCampus Corporation, a corporation organized and existing under and by virtue of
the General Corporation Law of the state of Delaware,

 

DOES HEREBY CERTIFY:

 

1.             The name of the corporation is VCampus Corporation.

 

2.             That a Certificate of Designations, Preferences and Rights of
Series F-2 Convertible Preferred Stock (the “Certificate of Designations”) was
filed with the Secretary of State of Delaware on May 8, 2002.

 

3.             That said Certificate of Designations was corrected by filing of
a Certificate of Correction to the Certificate of Designations, which was filed
as permitted by Section 103 of the General Corporation Law of the state of
Delaware on July 2, 2002.

 

4.             That said Certificate of Designations, as corrected, requires
further correction as permitted by Section 103 of the General Corporation Law of
the state of Delaware.

 

5.             The inaccuracy or defect of said Certificate of Designations, and
the required correction, is that the provision in Section 4(a) providing that “.
. . each holder of Series F-2 Preferred Stock [is] entitled to one vote for each
share of Series F-2 Preferred Stock held by such holder . . .” should have
provided that each holder of Series F-2 Preferred Stock is entitled to one
hundred (100) votes for each share of Series F-2 Preferred Stock held by such
holder.

 

6.             Section 4(a) of the Certificate of Designations is hereby
corrected to read as follows:

 

“(a) Except as otherwise provided by law or by subsection 4(b), the holders of
the Series F-2 Preferred Stock shall be entitled to vote on all matters
submitted to the stockholders for a vote together with the holders of the Common
Stock voting together as a single class, with each holder of Common Stock
entitled to one vote for each share of Common Stock held by such holder and each
holder of Series F-2 Preferred Stock entitled to one hundred (100) votes for
each share of Series F-2 Preferred Stock held by such holder on the record date
relating to the matter being voted upon (as ratably adjusted for stock splits,
combinations, consolidations, recapitalizations, reorganizations,
reclassifications, stock distributions, stock dividends or other similar events
with respect to the Common Stock occurring after the Issue Date).”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, said VCampus Corporation has caused this Certificate of
Correction to be signed by its authorized representative, this       day of July
2002.

 

 

 

 

 

 

 

VCAMPUS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------